DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 13-17) in the reply filed on 1/12/2022 is acknowledged. Claims 33, 34, 36, 37, 43, 44, 46, 47, 50, 65-67, 74, 80, 100 and 101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first driver, second driver, third driver, first drive 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims state that the first driver comprises the second connector and the second driver comprises the fourth connector. However, the specification does not disclose that the first driver comprises the second connector and the second driver comprises the fourth connector and instead seems to state that the first driver connects the first and second connectors rather than comprising the second connector and similarly for the second driver in that it connects the third and fourth connectors rather than comprising the fourth connector.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 5 “lock cover” should read --lock the cover--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first driver comprises a second connector” and “a second driver comprises a fourth connector” and that a controller configured to “engage the third connector with the fourth connector using the second driver; [and] engage the first connector with the second connector using the first driver.” However, this is unclear as to how the first and second driver can connect their respective connectors if the drivers comprise the second and fourth connector, respectively. For examination purposes, it is interpreted to be that the first and second drivers do not comprise a connector and rather the base comprises the second connector (paragraph [0053]) and the base also comprises the fourth connector (paragraphs [0056] and [0057]). Claims 2-5 and 13 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “a first driver comprising a second connector” and a controller configured to “engage the first connector with the second connector using the first driver.” However, this is unclear as to what structure the first driver is connected to and what structure the first driver is driving. For examination purposes, it is interpreted that the first driver is connected to the base and drives the second connector to connect with the first connector (paragraph [0052]). Claims 2-5 and 13 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “a second driver comprising a fourth connector” and a controller configured to “engage the third connector with the fourth connector using the second driver.” However, this is unclear as to what structure the second driver is connected to and what structure the second driver is driving. For examination purposes, it is interpreted that the second driver is configured to drive the cover vertically up 
Claim 3 recites “a third driver” and “the controller is configured to secure and/or lock the cover to the cover carrier using the third driver. However, this is unclear as to what structure the third driver is connected to and what structure the third driver is driving. For examination purposes, it is interpreted that the third driver is connected to a gripper mechanism which includes gripper arms to generate an active clamping force to securely grip the cover (paragraphs [0056] and [0057]). Claim 4 is rejected by virtue of their dependence on a rejected base claim.
Claim 5 recites the limitation "the third driver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fourth electrical connector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a first drive mechanism configured to engage the sample block.” However, this is unclear as to what structure the first drive mechanism is connected to and what structure the first drive mechanism is driving. For examination purposes, it is interpreted that the first drive mechanism is connected to the base and drives a second connector to connect with a first connector to engage with the sample block (paragraph [0052]). Claims 15-17 are rejected by virtue of their dependence on a rejected base claim.
Claim 14 recites “a second drive mechanism configured to engage the heated cover.” However, this is unclear as to what structure the second drive mechanism is connected to and what structure the second drive mechanism is driving. For examination purposes, it is interpreted that the second drive mechanism is connected to a gripper mechanism which includes gripper arms to generate an active clamping force to securely grip the cover (paragraphs [0056] and [0057]). Claims 15-17 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0269835, hereinafter Ceremony in view of United States Application Publication No. 2012/0128459, hereinafter Hoyer.
Regarding claim 1, Ceremony teaches a biological analysis system (figure 1) comprising: a sample block (item 104) configured to hold a biological sample (paragraph [0023]) and a base (item 102) configured to hold the sample block (figure 1), the sample block comprising a first connector (the structure 
Ceremony fails to teach a first driver comprising a second connector and the controller is configured to engage the first connector with the second connector using the first driver; and secure and/or lock the sample block to the base using the first driver.
Hoyer teaches a positioning device for a sample carrier in which a base structure has an actuation structure with guide elements (Hoyer, paragraph [0040]) and an electrical actuator device which controls the actuation structure with guide elements (Hoyer, paragraph [0045]) so that the sample carrier can be positioned correctly (Hoyer, paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an actuation structure with guide elements (second connector) along with a driver because it would allow for the correct positioning of the sample carrier (Hoyer, paragraph [0045]).
Regarding claim 2, Ceremony teaches wherein the connectors are electrical connectors configured to provide electrical power and/or communication between the system and the sample block and between the system and the cover (paragraph [0023]).
Regarding claim 13, Ceremony teaches wherein the cover is a heated cover (paragraph [0025]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceremony and Hoyer as applied to claim 1 above, and further in view of United States Application Publication No. 2006/0166371, hereinafter Testa.
Regarding claim 3, Ceremony and Hoyer teach all limitations of claim 1; however, they fail to teach a third driver to secure and/or lock the cover carrier using the third driver.
Testa teaches a system for establishing a sample cover on a substrate in which there is a clamping structure which clamps the cover and the substrate together using a powered actuator (Testa, paragraph [0041]) so that a repeatable and uniform clamping load can be placed onto the substrate and the cover (Testa, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a clamping structure along with a powered actuator to the device of Ceremony because it would allow for a repeatable and uniform clamping load can be placed onto the substrate and the cover (Testa, abstract).
Regarding claim 4, modified Ceremony teaches disengage the cover from the cover carrier using the third driver; and disengage the third connector from the fourth connector using the second driver to separate the cover carrier from the cover (see supra).
Regarding claim 5, modified Ceremony teaches wherein the controller is configured to disengage the third connector from the fourth connector using the third driver by moving a linkage from a first position to release the cover from the cover carrier to a second position to separate the third connector from the fourth connector (see supra).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceremony in view of Hoyer and Testa.
Regarding claim 14, Ceremony teaches a biological analysis system (figure 1) comprising: a sample block (item 104) and a base (item 102) configured to hold the sample block (figure 1); a heated cover (item 109 and paragraph [0025]) and a cover carrier (item 103) configured to hold the heated cover (figure 1); and a controller (paragraph [0023]) communicatively coupled to drive mechanisms (paragraph [0023])
Ceremony fails to teach a first drive mechanism comprising configured to engage the sample block and the controller is configured to operate the first drive mechanism to releasably engage the sample block with the base.
Hoyer teaches a positioning device for a sample carrier in which a base structure has an actuation structure with guide elements (Hoyer, paragraph [0040]) and an electrical actuator device which controls the actuation structure with guide elements (Hoyer, paragraph [0045]) so that the sample carrier can be positioned correctly (Hoyer, paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an actuation structure with guide elements along with a drive mechanism because it would allow for the correct positioning of the sample carrier (Hoyer, paragraph [0045]).
Ceremony and Hoyer fail to teach a second drive mechanism to engage the heated cover operate the second drive mechanism to releasably engage the heated cover with the cover carrier
Testa teaches a system for establishing a sample cover on a substrate in which there is a clamping structure which clamps the cover and the substrate together using a powered actuator (Testa, paragraph [0041]) so that a repeatable and uniform clamping load can be placed onto the substrate and the cover (Testa, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a clamping structure along with a powered actuator to the device of Ceremony because it would allow for a repeatable and uniform clamping load can be placed onto the substrate and the cover (Testa, abstract).
Regarding claim 15, modified Ceremony teaches wherein the controller is configured to, based on a second command, automatically operate the first drive mechanism to disengage the sample block from the base, and automatically operate the second drive mechanism to disengage the heated cover from the cover carrier (see supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796